 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ISAIAH J. PETILLO,                                  Case No. 1:19-cv-00908-LJO-SAB (PC)
12                       Plaintiff,                       ORDER DISMSSING ACTION, WITHOUT
                                                          PREJUDICE, FOR FAILURE TO PAY
13            v.                                          FILING FEE AND FAILURE TO OBEY
                                                          COURT ORDERS
14    REYNALDO JASSO, et al.,
                                                          (ECF Nos. 8, 15)
15                       Defendants.
16

17          Plaintiff Isaiah J. Petillo is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          On July 3, 2019, Plaintiff filed a complaint and an application to proceed in forma

20   pauperis. (ECF Nos. 1, 2.)

21          On July 8, 2019, the assigned Magistrate Judge issued findings and recommendations that

22   Plaintiff’s application to proceed in forma pauperis be denied pursuant to 28 U.S.C. § 1915(g)

23   and that Plaintiff be required to pay the $400.00 filing fee in full in order to proceed with this

24   action. (ECF No. 5.) The findings and recommendations were served on Plaintiff and contained

25   notice that any objections thereto were to be filed within thirty (30) days after service of the

26   findings and recommendations. (Id.)

27          Also, on July 8, 2019, Plaintiff filed a second application to proceed in forma pauperis.

28   (ECF No. 6.)
                                                         1
 1           On September 13, 2019, after Plaintiff failed to file objections to the findings and

 2   recommendations, the undersigned issued an order adopting the July 8, 2019 findings and

 3   recommendations in full and denied both of Plaintiff’s applications to proceed in forma pauperis

 4   pursuant to 28 U.S.C. § 1915(g). (ECF No. 8.) The undersigned ordered Plaintiff to pay the

 5   $400.00 filing fee in full within twenty-one days from the date of service of the order. (Id.)

 6           On September 30, 2019, Plaintiff filed a motion for a 30-day extension of time to pay the

 7   filing fee. (ECF No. 9.) On October 1, 2019, the Magistrate Judge granted Plaintiff an additional

 8   30 days to pay the $400.00 filing fee in full. (ECF No. 10.) Therefore, Plaintiff was required to

 9   pay the $400.00 filing fee in full on or before November 4, 2019.

10           However, on October 28, 2019, Plaintiff filed a third application to proceed in forma

11   pauperis. (ECF No. 11.)

12           On November 14, 2019, the Court denied Plaintiff’s third application to proceed in forma

13   pauperis, construed as a motion for reconsideration. (ECF No. 12.) The Court also granted

14   Plaintiff an additional twenty-one (21) days from the date of service of the order to pay the

15   $400.00 filing fee in full. (Id. at 5.)

16           On December 6, 2019, Plaintiff filed a document captioned: “Plaintiff alleges “Ongoing

17   danger,” Imminent Danger of Serious Physical Injury – Seeks to Add Additional Defs to Compl.

18   § 1915(g),” which the Court construed as a motion for leave to file a supplemental complaint and

19   a second motion for reconsideration of the Court’s September 13, 2019 order adopting the July 8,

20   2019 findings and recommendations, denying Plaintiff’s applications to proceed in forma
21   pauperis, and ordering Plaintiff to pay the $400.00 filing fee in full in order to proceed with this

22   action. (ECF No. 13.)

23           On December 19, 2019, the Court denied Plaintiff’s motion for leave to file a

24   supplemental complaint and second motion for reconsideration. (ECF No. 15.) The Court also

25   granted Plaintiff an additional twenty-one (21) days from the date of service of the order to pay

26   the $400.00 filing fee in full. (Id. at 5-6.) Plaintiff was warned that, if he failed to pay the filing
27   fee within the specified time, the action would be dismissed. (Id. at 6.)

28           The twenty-one (21) day period has now expired, and Plaintiff has failed to pay the
                                                         2
 1   $400.00 filing fee in full as required by the Court’s September 13, 2019 and December 19, 2019

 2   orders. As such, this case cannot proceed. Therefore, this matter will be dismissed.

 3          Based on the foregoing, it is HEREBY ORDERED that:

 4          1.      This action is DISMISSED, without prejudice, for Plaintiff’s failure to comply

 5                  with the Court’s September 13, 2019 and December 19, 2019 orders, (ECF Nos. 8,

 6                  15), and Plaintiff’s failure to pay the $400.00 filing fee in full; and

 7          2.      The Clerk of the Court is directed to terminate all pending deadlines and close this

 8                  case.

 9
     IT IS SO ORDERED.
10

11      Dated:     January 22, 2020                          /s/ Lawrence J. O’Neill _____
                                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
